

117 HR 2101 IH: Zeroing Excess, Reducing Organic Waste, And Sustaining Technical Expertise Act
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2101IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Ms. Omar introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Administrator of the Environmental Protection Agency to award grants for projects that are consistent with zero-waste practices, and for other purposes.1.Short titleThis Act may be cited as the Zeroing Excess, Reducing Organic Waste, And Sustaining Technical Expertise Act or the ZERO WASTE Act.2.DefinitionsExcept as otherwise provided, in this Act:(1)Adaptive management practiceThe term adaptive management practice means, with respect to use of a grant under this Act, the integration of project design, management, and monitoring to identify the impacts and outcomes of such use of a grant as they arise for purposes of adjusting behaviors to improve outcomes.(2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(3)Domestically owned and operatedThe term domestically owned and operated means, with respect to a business—(A)the headquarters of such a business is located within the United States; and(B)the primary operations of such a business are carried out in the United States.(4)Eligible entityThe term eligible entity means—(A)a single unit of State, local, or Tribal government;(B)a partnership of multiple units of State, local, or Tribal government;(C)one or more units of State, local, or Tribal government in coordination with for-profit or nonprofit organizations; or(D)one or more nonprofit organizations.(5)Embodied energyThe term embodied energy means energy that was used to create a product or material.(6)Environmental justice communityThe term environmental justice community has the meaning given that term in section 601.(7)Living wageThe term living wage means the minimum income necessary to allow a person working 40 hours per week to afford the cost of housing, food, and other material necessities.(8)Organics recyclingThe term organics recycling means the biological process by which organic material—(A)is biologically converted to compost that is not harmful to humans, plants, or animals; and(B)is treated in a specialized facility designed to recycle organic material.(9)Recycle; recyclingThe terms recycle and recycling have the meanings given those terms in section 12001 of the Solid Waste Disposal Act (as added by this title).(10)ReuseThe term reuse—(A)means—(i)using a product, packaging, or material more than once for the same or a new function without requiring additional processing;(ii)repairing a product, packaging, or material in such a way that extends its useful lifetime;(iii)sharing or renting a product, packaging, or material in such a way that extends its useful lifetime; or(iv)selling or donating a product, packaging, or material in such a way that extends its useful lifetime; and(B)does not include incineration.(11)Single-use productThe term single-use product—(A)means a consumer product that is designed to be disposed of, recycled, or otherwise discarded after a single use; and(B)does not include—(i)medical equipment, devices, or other products determined by the Secretary of Health and Human Services to necessarily be made of plastic for the protection of public health;(ii)a personal hygiene product that, due to the intended use of the product, could become unsafe or unsanitary to recycle, such as a diaper; and(iii)packaging that is—(I)for any product described in subparagraph (A); or(II)used for the shipment of hazardous materials that is prohibited from being composed of used materials under section 178.509 or 178.522 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act).(12)Source reduction(A)In generalThe term source reduction means an activity or process that reduces the generation of waste at its source, before it can enter into commerce or the environment.(B)InclusionsThe term source reduction includes—(i)the redesign of products or materials such that they can be reused, rather than disposed of;(ii)the design and manufacture of products or materials with minimal packaging intended for disposal;(iii)an activity or process that reduces the amount of waste generated during a manufacturing process;(iv)an activity or process that reduces or eliminates the use of materials that are not able to be recycled without degrading the quality of the material; and(v)any other activity or process that reduces the weight, volume, or toxicity of products or materials.(C)ExclusionThe term source reduction does not include an activity or process used after a product or material has become waste, such as incineration.(13)Source separationThe term source separation—(A)means the separation of solid waste by material or commodity type prior to collection, such as separation into recyclable and non-recyclable materials or by recyclable commodity; and(B)does not require the use of technologies that sort mixed municipal solid waste into recyclable and non-recyclable materials.(14)Waste preventionThe term waste prevention means any method to reduce the amount of materials disposed of in landfills or incinerated, including reuse and recycling.(15)Zero-emissions vehicleThe term zero-emissions vehicle means a vehicle that produces zero emissions of—(A)greenhouse gases;(B)criteria pollutants; and(C)hazardous air pollutants.(16)Zero-wasteThe term zero-waste means the conservation of all resources by means of responsible production, consumption, reuse, and recovery of products, packaging, and materials without—(A)burning or otherwise destroying embodied energy; and(B)a discharge to land, water, or air that results in adverse human health or environmental effects.(17)Zero-waste practiceThe term zero-waste practice means a practice used to help achieve zero-waste, including the use of source reduction.3.Grants for zero-waste projects(a)In generalThe Administrator shall establish and carry out a program to award grants, on a competitive basis, to eligible entities to carry out projects described in subsection (b).(b)Grant use(1)Organics recycling infrastructure(A)In generalAn eligible entity receiving a grant under this section may use such grant to carry out a project to construct, expand, or modernize infrastructure required for organics recycling, including any facility, machinery, or equipment required for the collection and processing of organic material on a city-wide or county-wide scale.(B)RequirementsEach project carried out under this paragraph shall result in increased capacity—(i)to collect and process residential and commercial organic material, including through source separation of organic material; and(ii)to generate environmentally beneficial byproducts, such as compost with added nutritional content.(C)Mixed-waste compostingA grant received under this paragraph may not be used to support the collection or processing of mixed-waste composting.(2)Electronic waste recycling(A)In generalAn eligible entity receiving a grant under this section may use such grant to carry out a project that enables the recycling or reuse of electronic devices at the end of their useful lifetime, including—(i)constructing, expanding, or modernizing infrastructure and technology;(ii)research and development; and(iii)product refurbishment.(B)RequirementsA project carried out under this paragraph—(i)may not include an electronic waste buy-back program—(I)that provides compensation for used electronics; and(II)under which such compensation may be applied as a credit toward the purchase of new electronics; and(ii)shall be carried out by an eligible entity that is certified to recycle electronics by an organization that is accredited by—(I)the National Accreditation Board of the American National Standards Institute; (II)the American Society of Quality; or(III)another accrediting body determined appropriate by the Administrator.(3)Source reduction(A)In generalAn eligible entity receiving a grant under this section may use such grant to carry out a project relating to source reduction, which such project may include, in accordance with subparagraph (B), carrying out product or manufacturing redesign or redevelopment to reduce byproducts, packaging, and other outputs.(B)Redesign and redevelopmentAn eligible entity may only carry out a project described in subparagraph (A)(ii) if—(i)the applicable manufacturer—(I)is domestically owned and operated; and(II)pays a living wage; and(ii)the redesign or redevelopment does not result in—(I)higher toxicity of the product or byproducts;(II)more complicated recyclability of the product or byproducts; or(III)increased volume of byproducts compared with the original practice.(4)Market development(A)In generalAn eligible entity receiving a grant under this section may use such grant to carry out a project that—(i)creates market demand for source reduction, sorted recyclable commodities, goods made of sorted recyclable commodities, or refurbished goods; and(ii)as applicable, encourages or enables investment in domestically owned and operated manufacturing capacity with respect to the list in clause (i).(B)RequirementsEach project carried out under this section—(i)shall target easily or commonly recycled materials which are disproportionately disposed of in landfills or incinerated;(ii)shall reduce the volume, weight, or toxicity of waste and waste byproducts; and(iii)may not conflict with—(I)minimum-content laws, such as post-consumer recycled content requirements;(II)beverage container deposits;(III)programs funded through retail fees for specific products or classes of products that use such fees to collect, treat, or recycle such products; or(IV)any applicable recycled product procurement laws and expanded sustainable government purchasing requirements, as identified by the Administrator.(5)Zero-emissions collection vehiclesAn eligible entity receiving a grant under this section may use such grant to carry out a project to purchase, operate, and maintain zero-emissions vehicles used to collect material for recycling or organics recycling.4.Grants for landfill diversion(a)In generalThe Administrator shall establish and carry out a program to award grants, on a competitive basis, to eligible entities to develop and implement new requirements, as described in subsection (b), that reduce the amount of waste disposed of in landfills.(b)Grant use(1)Tipping feesAn eligible entity receiving a grant under this section may use such grant to develop and implement zero-waste practices that are accompanied by permanent increases in tipping, gate, or disposal fees imposed on the disposal of waste at landfills.(2)Curbside composting collectionAn eligible entity receiving a grant under this section may use such grant to support the implementation of State programs that mandate the availability of curbside collection of material for organics recycling for all single-family and multifamily residential households.(3)Landfill diversionAn eligible entity receiving a grant under this section may use such grant to support the implementation of statewide requirements that prohibit organic waste from being sent to landfills.(c)Definition of eligible entityIn this section, the term eligible entity means a single unit of State government or a relevant State agency.5.Grant applications(a)Application(1)Criteria for all applicantsTo be eligible to receive a grant under this Act, an eligible entity shall submit to the Administrator an application at such time and in such form as the Administrator requires, which shall include demonstrating that the eligible entity—(A)has set specific source reduction or waste prevention targets; and(B)will carry out a project that meets the applicable project requirements under section 3(b) or 4(b).(2)Additional application criteria for nonprofit organizationIn the case of an application from an eligible entity that is a nonprofit organization, the application shall include—(A)a letter of support for the proposed project from—(i)a local unit of government; or(ii)another nonprofit organization that—(I)has a demonstrated history of undertaking work in the geographic region where the proposed project is to take place; and(II)is not involved in the project being proposed; and(B)any other information the Administrator may require.(b)Priority factorsIn awarding grants under this Act, the Administrator shall give priority to any eligible entity that—(1)with respect to an eligible entity that is a State or unit of local government, has statutorily committed to implementing one or more zero-waste practices;(2)demonstrates how use of such grant could lead to the creation of new jobs that pay a living wage and are, to the greatest extent practicable, offered to individuals who experience barriers to employment, as determined by the Administrator;(3)will use such grant to carry out source reduction or waste prevention in schools;(4)will use such grant to employ an adaptive management practice to identify, prevent, or address any negative environmental consequences of a project proposed to be carried out with a grant under this Act;(5)has a demonstrated need for additional investment in infrastructure or other resources to achieve source reduction and waste prevention targets set by the local unit of government that is responsible for waste management and recycling in the geographic area;(6)will use such grant to develop an innovative or new technology or strategy for source reduction and waste prevention;(7)demonstrates how receiving the grant will encourage further investment in source reduction and waste prevention activities; or(8)will incorporate multi-stakeholder involvement, including nonprofit, commercial, and public sector partners, in carrying out a project using such grant.(c)RequirementOf the amount made available pursuant to section 8(a), not less than 75 percent shall be allocated to projects that serve, or are located in, environmental justice communities.6.ReportingEach eligible entity that receives a grant under this Act shall submit to the Administrator a report, at such time and in such form as the Administrator may require, on the results of the project carried out with such grant, and such report shall include any relevant data requested by the Administrator for purposes of tracking the effectiveness of the programs established under section 3(a) and 4(b).7.Annual conferenceIn each of calendar years 2022 through 2030, the Administrator shall convene an annual conference to provide an opportunity for eligible entities and other relevant stakeholders to share their experience and expertise in implementing zero-waste practices.8.Authorization of appropriations(a)Grants for zero-Waste projectsThere is authorized to be appropriated to carry out section 3 $150,000,000 for each of fiscal years 2022 through 2031, to remain available until expended.(b)Grants for landfill diversionThere is authorized to be appropriated to carry out section 4 $250,000,000 for the period of fiscal years 2022 through 2031, to remain available until expended.